The offence charged and the facts in this case are identically the same as those in the preceding case of the State v. Parrott, ante 311.
Upon the special verdict his Honor held the defendants not guilty, whereupon the State appealed.
The facts in this case are substantially the same as the facts in Statev. Parrott, ante, 311, at this term, and the principles governing it are the same and the decision is the same.
Let the decision and the opinion in that case be certified as the decision and opinion in this to the end that the Court below may proceed to judgment discharging the defendant as upon a verdict of not guilty.
PER CURIAM.                                          Judgment affirmed. *Page 254 
(316)